Citation Nr: 1517127	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  04-08 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for non-psychotic brain syndrome with convulsive disorder and major depression (resulting from traumatic brain injury (TBI)), currently evaluated as 70 percent disabling. 

2.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(m)-(s). 

3.  Entitlement to automobile and adaptive equipment or for adaptive equipment only. 

4.  Entitlement to service connection for thalamic pain syndrome.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to November 1977. 

This case comes before the Board of Veterans' Appeals on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In June 2009 the Board issued a decision which restored a 70 percent rating for non-psychotic brain syndrome with convulsive disorder and major depression, and restored an award of SMC under 38 U.S.C.A. § 1114(l).  The Board decision also remanded the issues listed above on the cover page of this decision. 

The Board has not only reviewed the electronic records maintained in Veterans Benefits Management System (VBMS), but also the electronic records maintained in Virtual VA, to ensure consideration of the totality of the evidence.

The issues of entitlement to SMC under 38 U.S.C.A. § 1114(m)-(s), entitlement to automobile and adaptive equipment or for adaptive equipment only, and entitlement to service connection for thalamic pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran failed, without good cause, to report for a scheduled VA examination in conjunction with his claim for an increased rating for non-psychotic brain syndrome with convulsive disorder and major depression.


CONCLUSION OF LAW

Entitlement to an increased rating for non-psychotic brain syndrome with convulsive disorder and major depression is denied on the basis of failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice in a letter sent to the Veteran in April 2010.

This letter informed the Veteran of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim was remanded for additional development in June 2009.  In compliance with the Board's instructions the Veteran was sent the April 2010 VCAA notice.  The letter requested that the Veteran provide information regarding VA and private treatment for his non-psychotic brain syndrome with convulsive disorder and major depression so that such records could be obtained.  The letter listed three private providers in particular for which the Veteran had reported receiving relevant treatment.  The Veteran was provided authorizations to fill out and return so that copies of the private medical records could be requested and considered in conjunction with his claim.  The Veteran did not respond to the letter.  

In compliance with the June 2009 Board remand, the Veteran was requested to undergo necessary VA examinations in order that the severity of the Veteran's service-connected non-psychotic brain syndrome with convulsive disorder and major depression (resulting from TBI) could be determined.  

The Veteran reported for VA medical examinations in December 2011 and May 2013.  However, these examinations were insufficient and the Veteran was scheduled for another VA medical examination in April 2014.  The Veteran failed to appear for his scheduled examination in April 2014 and the record contains no justifiable reason for his failure to appear for the VA examination.

Based on the above, the Board finds that there has been substantial compliance with its June 2009 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

The Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

With respect to the duty to assist, the Board finds that all possible development has been accomplished and appellate review may proceed without prejudice to the Veteran.

Legal Criteria and Analysis

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  VA regulations define an "original claim" as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160(b).  

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.  The Veteran's original claim was received in February 1978.  A February 1978 rating decision granted the Veteran service connection and a 100 percent rating for residuals of head trauma.  A September 1979 rating decision separated the Veteran's service-connected residuals of head trauma into three disabilities.  These were skull loss from epidermal hematoma rated as 50 percent disabling, non-psychotic brain syndrome with convulsive disorder rated as 50 percent disabling, and right homonymous hemianopsia rated as 30 percent disabling.  This rating decision granted the Veteran a total disability rating based on individual unemployability (TDIU).  

The Veteran submitted his current claim for an increased rating for his brain syndrome disability in September 2000.  This claim is not an original compensation claim, i.e., an initial claim filed on the form prescribed by VA, the current claim is not the "original claim for compensation."  See 38 C.F.R. § 3.160(b).  Rather, it falls into the other category of cases, specifically which means that the claim must be denied as a matter of law.

As noted above, the Veteran's increased rating claim was remanded by the Board in June 2009 for a medical examination to evaluate all residuals of his TBI.  The record reflects that the Veteran was provided a VA brain and spinal cord medical examination in December 2011.  He was then provided a VA Neuro-TBI examination in May 2013.  The May 2013 VA examination report indicates that an additional VA medical examination was required.  

In March 2014, the Los Angeles VA Medical Center scheduled the Veteran for the required examination.  The Veteran's address listed on the electronic note from the Los Angeles VA Medical Center is the same address as all other recent correspondences to the Veteran.  The Veteran failed to appear for his scheduled examination in April 2014 and the record contains no explanation from the Veteran for his failure to appear for the VA examination.

The RO sent a letter to the Veteran in June 2014 notifying him that he had failed to report for his VA examination and asking him to notify the RO if he was now willing and able to attend an examination.  The Board notes that a VA letter sent to the Veteran at the same address in September 2014, with questions regarding his dependents, resulted in a written reply from the Veteran.

The evidence does not suggest that the Veteran did not receive notification of the scheduled April 2014 VA examination.  The Board finds that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence.  See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Khyn v. Shinseki, 24 Vet. App. 228 (2011) (VA's established procedure for notifying claimants of VA examinations entitles it to the presumption of regularity that VA employees properly discharged their official duty to notify a veteran of a VA examination).  It is presumed that he was properly notified of the date and time of the VA examination. 

The record reflects that the Veteran failed to report for the examination and failed to provide good cause for his failure to appear.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655(a).

The Board finds that the Veteran did not contact VA and inform the administration that he was unable to attend the scheduled examination.  As noted above, VA then wrote to the Veteran asking him to respond if he would be willing to attend a rescheduled VA examination, and the Veteran did not respond.  Therefore, the Board finds that the Veteran did not provide good cause for his failure to appear for the April 2014 VA examination.

Under 38 C.F.R. § 3.655(b), when entitlement to a benefit cannot be established without VA examination, and a claimant, without good cause, fails to report for such examination; and the examination was in conjunction with a claim for an increased rating, the claim shall be denied.  Here, a VA examination was ordered pursuant to the June 2009 Board remand and although the Veteran appeared for two VA examinations, the record indicates that a third VA examination was necessary to resolve the Veteran's increased rating claim.  The Veteran was scheduled for such an examination and did not appear.  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.


ORDER

Entitlement to an increased rating for non-psychotic brain syndrome with convulsive disorder and major depression (resulting from TBI), currently evaluated as 70 percent disabling, is denied.


REMAND

The June 2009 Board decision remanded the Veteran's claim for service connection for thalamic pain syndrome to the AOJ to issue the Veteran a statement of the case (SOC), as required by Manlincon v. West, 12 Vet. App. 238 (1999).  In a March 2015 Informal Hearing Presentation, the Veteran's representative asserted that the VA did not successfully mail the required SOC to the Veteran and that the his thalamic pain syndrome claim must be again remanded by the Board in order for the Veteran to be supplied the appropriate SOC.  

A review of the Veteran's VBMS file does reveal that the SOC was returned to the AOJ as undeliverable.  One VBMS entry, dated October 18, 2011, shows an envelope stamped by the Post Office as undeliverable and dated as received back at VA on November 1, 2011.  This entry includes the blank VA Form 9.  Another VBMS entry, dated November 1, 2011, contains a copy of the SOC, and the cover letter contains a VA date stamp of November 1, 2011, indicating that the SOC was received back at the RO on that date, rather than delivered to the Veteran.

The record reveals that the Veteran sent in a change of address form to VA in November 2011.  However, there is no indication that the RO ever resent the required SOC regarding the claim for service connection for thalamic pain syndrome to the Veteran (to a correct address or otherwise).  Accordingly, the Veteran's thalamic pain syndrome claim must once again be remanded to the RO in order that an appropriate SOC may be sent to the Veteran at his current address.  

The Veteran also seeks entitlement to SMC under 38 U.S.C.A. § 1114(m)-(s) and entitlement to automobile and adaptive equipment or for adaptive equipment only.  These claims are clearly predicated on disability associated with his atypical thalamic pain syndrome.  As such, the Board must defer adjudication of these "inextricably intertwined" claims pending the RO's issuance of an SOC on the issue of service connection for thalamic pain syndrome.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

The Veteran should be provided another opportunity to submit any medical evidence in support of his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records and associate them with the Veteran's claims file. 

2.  Request that the Veteran provide the names and addresses of all private medical providers who have provided him treatment relevant to his claims.  After obtaining the necessary authorizations from the Veteran, request copies of all private treatment records identified by the Veteran. 

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

3.  Issue the Veteran an SOC with regard to the October 2001 RO rating decision which denied a claim of service connection for thalamic pain syndrome as secondary to service-connected traumatic brain injury.  If the benefits sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue is to be returned to the Board only if an adequate and timely substantive appeal is filed. 

4.  Upon completion of the above, readjudicate the claims in appellate status.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


